DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and their dependents thereof, are allowed because the closest prior art, Trotta et al. (US Pub No. 2019/011534) discloses system and method for identifying a target using radar sensors, Rasmusson, JR. et al. (US Pub No. 2018/0137373) discloses rendering a situational-awareness view in an autonomous-vehicle environment, either alone or in combination, fail to disclose a system for performing object and activity recognition based on data from a camera and a radar sensor, the system comprising: a camera; a radar sensor; and an electronic processor, the electronic processor configured to receive an image from the camera; determine a portion of the image including an object; receive radar data from the radar sensor; determine radar data from the radar sensor associated with the object in the image from the camera; convert the radar data associated with the object to a time-frequency image; and analyze the time-frequency image and the image of the object to classify the object and an activity being performed by the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646